United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Reading, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0807
Issued: December 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On March 2, 2020 appellant filed a timely appeal from a December 5, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right upper
extremity injury causally related to the accepted March 13, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 13, 2019 appellant, then a 67-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she was struck by a mail container full of mail and
injured her right forearm while in the performance of duty. On the reverse side of the claim form
the employing establishment noted that her injury had occurred in the performance of duty.
Appellant did not immediately stop work.
On October 1, 2019 Dr. Peter C. Yeh, a Board-certified orthopedist, treated appellant for
persistent right shoulder pain. Appellant reported that her condition was something that was
gradually occurring and denied that it was related to work at that time.
In an attending physician’s report (Form CA-20) dated October 15, 2019, Dr. Yeh,
indicated that appellant was injured at work on March 13, 2019, when a full postal container was
pushed into her right forearm by another employee. He diagnosed rotator cuff tear of the right
shoulder and checked a box marked “Yes” indicating that appellant’s condition had been caused
or aggravated by an employment activity. Dr. Yeh noted that appellant should not lift, push, pull,
or carry with her right arm. In a duty status report (Form CA-17) of even date, he noted clinical
findings of right rotator cuff tear and indicated that appellant was advised not to resume work.
In a development letter dated October 28, 2019, OWCP informed appellant that additional
evidence was needed to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
In reports dated June 27 and August 8, 2019, Dr. Yeh noted that he had treated appellant
for persistent right shoulder pain. Appellant reported that five to six months prior she felt a pop in
her shoulder with pain over the lateral shoulder radiating into her neck. She also noted lifting 30
to 40 pounds of mail daily at work causing her pain to worsen over time. Appellant’s history was
significant for a rotator cuff repair in 2002. Dr. Yeh noted positive Hawkins and Neers
impingement sign over the right shoulder. X-ray of the right shoulder revealed type II acromion,
center humeral head, and slight inferior humeral head spurring. Dr. Yeh diagnosed impingement
syndrome of the right shoulder and unspecified injury of muscles and tendons of the right rotator
cuff. He performed an ultrasound-guided cortisone injection. On September 4, 2019 Dr. Yeh
reviewed the August 30, 2019 magnetic resonance imaging (MRI) scan of the right shoulder,
which demonstrated a small full-thickness supraspinatus tear over the anterior aspect posterior to
the biceps and superior labral tearing. He diagnosed right rotator cuff tear, impingement syndrome
of the right shoulder, and unspecified injury to the muscles and tendons of the right rotator cuff.
On October 1, 2019 Dr. Yeh treated appellant in follow up for persistent right shoulder pain.
Appellant reported that her condition gradually developed over time.
In a November 23, 2019 statement, in response to OWCP’s development letter, appellant
indicated that on March 13, 2019 she was hit on the right arm and forearm by a postal container
full of mail weighing 700 to 800 pounds and she reported the incident to the employing
establishment on the day of occurrence. The immediate effects of the injury included bruising (the
forearm turned black and blue), swelling, and mild pain in her shoulder. Appellant noted that her
coworker, B.V., had hit her with the container and that another coworker, M.N., had witnessed the
incident. She reported mild pain and discomfort, but did not think she was injured and did not
2

seek medical attention. When the pain in her right shoulder increased appellant sought medical
treatment on June 27, 2019.3 She indicated that she did not sustain any other injury between the
date of injury and her visit to her physician. Appellant was then working limited duty and was
advised by Dr. Yeh that she needed surgery. She noted not having similar disability or symptoms
to her shoulder or arm prior to the injury. Appellant submitted a black and white photo of a mail
container and a photograph showing bruising of her right forearm date-stamped from a text
message at 12:44 p.m. on March 14, 2019.
By decision dated December 5, 2019, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence submitted was insufficient to establish causal relationship
between a diagnosed condition and the accepted March 13, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8

3

Appellant reported filing a Form CA-1 on March 13, 2019 with S.B., tour three manager, along with a witness
statement. She learned that S.B. did not file the Form CA-1 or witness statement until October 2019 which caused a
delay in obtaining a claim number.
4

Id.

5
F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

3

The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
In a case where a preexisting condition involving the same part of the body is present and
the issues of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.11
Pursuant to OWCP’s procedures, no development of a claim is necessary when the
condition reported is a minor one which can be identified on visual inspection by a lay person (e.g.,
burn, laceration, insect sting, or animal bite).12 No medical report is required to establish a minor
condition such as a laceration or bruise.13
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a right forearm
bruise causally related to the accepted March 13, 2019 employment incident.
OWCP found that the March 13, 2019 employment incident, in which appellant’s right
forearm was hit by a heavy postal container, had occurred as alleged. In response to OWCP’s
development letter appellant submitted a statement and a copy of a photo demonstrating a visible
bruise of her right forearm which was memorialized contemporaneously to the date of injury. The
statement also indicated that she had not initially sought treatment following the employment
incident as she had not considered the injury to be severe. As the evidence of record establishes
that appellant’s employment incident resulted in a visible injury, the Board finds that she has met
her burden of proof to establish a right forearm bruise causally related to the accepted March 13,
2019 employment incident.14 Appellant also alleged that she sustained a right shoulder condition
causally related to the accepted March 13, 2019 injury. She submitted a series of medical treatment
notes from her attending physician. In reports from Dr. Yeh dated June 27 and August 8, 2019,
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
A.S., Docket No. 19-1955 (issued April 9, 2020); M.O., Docket No. 18-0229 (issued September 23, 2019); J.F.,
Docket No. 19-0456 (issued July 12, 2019).
12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011). See also A.J., Docket No. 20-0484 (issued September 2, 2020); S.K., Docket No. 18-1411 (issued
July 22, 2020).
13

Id.

14

Id.

4

he noted treatment of appellant for right shoulder pain, which began five to six months prior when
she felt a pop in her shoulder with pain over the lateral shoulder radiating into her neck. Appellant
also noted lifting 30 to 40 pounds of mail at work causing her pain to worsen over time. Dr. Yeh
diagnosed impingement syndrome of the right shoulder and unspecified injury of muscles and
tendons of the right rotator cuff. In a report dated September 4, 2019, he noted an August 30, 2019
MRI scan of the right shoulder demonstrated a small full-thickness supraspinatus tear over the
anterior aspect posterior to the biceps and superior labral tearing. Dr. Yeh diagnosed right rotator
cuff tear, impingement syndrome of the right shoulder and unspecified injury to the muscles and
tendons of the right rotator cuff. Similarly, in a Form CA-17 report dated October 15, 2019, he
noted clinical findings of right rotator cuff tear. The Board notes that these reports did not provide
an opinion on the issue of causal relationship. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.15 These reports, therefore, are insufficient to establish appellant’s
claim.
In an October 15, 2019 Form CA-20 report, Dr. Yeh checked a box marked “Yes”
indicating that appellant’s rotator cuff tear of the right shoulder was caused or aggravated by the
accepted March 13, 2019 employment incident. However, the Board has held that an opinion on
causal relationship that consists of an affirmative check mark, without more by way of medical
rationale, is insufficient to establish the claim.16 As such, this report is insufficient to establish
appellant’s claim.
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s claimed right shoulder condition and the
accepted March 13, 2019 employment incident, the Board finds that appellant has not met her
burden of proof as to this additional condition.
As appellant has established a right forearm bruise as an accepted employment-related
condition, the Board will reverse, in part, the December 5, 2019 decision and remand the case for
payment of medical costs and wage-loss compensation for disability, if any.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607, for additional claimed right upper extremity and shoulder conditions.17
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a right forearm
bruise causally related to a March 13, 2019 employment incident. The Board further finds,

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

See C.S., Docket No. 18-1633 (issued December 30, 2019); D.S., Docket No. 17-1566 (issued
December 31, 2018).
17
Upon return of the case record OWCP shall administratively combine the present claim file with File No.
xxxxxx873 which was an accepted claim for a June 10, 2002 right shoulder condition.

5

however, that appellant has not met her burden of proof to establish an additional right upper
extremity or shoulder condition causally related to her March 13, 2019 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: December 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

